
	
		II
		112th CONGRESS
		1st Session
		S. 515
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 8, 2011
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Appropriations
		
		A BILL
		To rescind amounts made available for water
		  treatment improvements for the Flathead County Water and Sewer District and
		  make the amounts available for Federal deficit reduction.
	
	
		1.Recission of amounts for water treatment
			 improvements
			(a)In generalNotwithstanding any other provision of law,
			 the amounts provided to the Flathead County Water and Sewer District No.
			 1––Evergreen, for water treatment improvements, identified as project number
			 283 on page 1143 of the conference report to accompany H.R. 2673 of the 108th
			 Congress (Conference Report No. 108–401; 118 Stat. 3331) are rescinded.
			(b)Deficit reductionAmounts rescinded under subsection (a)
			 shall be used to reduce the Federal deficit.
			
